OPINION ON PETITION TO REHEAR
FONES, Justice.
A petition to rehear has been filed, predicated upon the assumption that the Court overlooked consideration of paragraph 5(D) of the original agreement dated December 1, 1978, and a paragraph in the agreement of December 1, 1981.
The contention that those paragraphs rendered the non-assignability clause ineffective after December 1, 1981, is entirely without merit.
The petition is respectfully denied.
COOPER, C.J., and BROCK, HARBI-SON and DROWOTA, JJ., concur.